DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 04 April 2019, has been entered in full. The amendment, filed 13 September 2019, has been entered in full. Claims 4-9, 11-19, 26-29, 31-34,   36-44, 46, 47, 49-51, 53, 55-57, 59-61, 64-66, 68 and 69 are canceled. Claims 10, 20, 30, 35, 48, 52, 54, 58, 62, 63 and 67 are amended. 
Applicant's election with traverse of Group I (claims 1-3, 10, 20-25, 30 and 35, drawn to a method for treating a stiffened joint in a subject in need thereof, comprising administering an effective amount of relaxin or an analog, fragment or variant thereof such that the stiffened joint in the subject is treated), in the reply filed on 15 March 2021 is acknowledged. 
The traversal is on the grounds that Yue in paragraph [0025] describes methods for treating fibromyalgia and fails to teach or suggest methods for treating a stiffened joint. Applicant’s arguments have been fully considered but are not found persuasive. Yue teaches a method of administering relaxin to treat stiffened joints in a subject. Yue teaches fibromyalgia patients are known to have tight muscles, ligaments, and tendons and also exhibit early signs of osteodegenerative changes of their joints. Yue teaches that fibromyalgia patients who receive relaxin supplements report a significant decrease of muscle tightness, increased range of motion in their joints, and decreased stiffness of the ligaments and tendons surrounding the joints. Yue teaches relaxin supplements will 
The requirement is still deemed proper and is therefore made FINAL. Claims 45, 48, 52, 54, 58, 62, 63 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 March 2021. 
The amendment, filed 15 March 2021, has been entered in full. Claims 45, 48, 52, 54, 58, 62, 63 and 67 are canceled. Claims 1-3, 10, 20-25, 30 and 35 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 13 September 2019) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
				Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Figure 4 A, B, C, D” (see page 10) and “Figure 7 A, B, C, D, E” (see page 11). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	Claim 10 recites an improper Markush group and therefore the metes and bounds of the instant claim cannot be determined. See MPEP 2173.05 (h) which teaches when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.

	

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 20-25, 30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating a stiffened joint….comprising administering to the subject an effect amount of relaxin, wherein the relaxin comprises an amino acid sequence having at least 99% sequence identity with any of SEQ ID NOS: 1-3...”
 	  does not reasonably provide enablement for:
A method for treating a stiffened joint….comprising administering to the subject an effect amount of relaxin or an analog, a fragment or a variant thereof OR wherein the relaxin comprises an amino acid sequence comprising SEQ ID NOS: 4-16 OR wherein the relaxin comprises an amino acid sequence having less than 99% sequence identity to SEQ ID NOS: 1-3…”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The Examples teach that the aim of the study was to investigate the effects of recombinant human relaxin-2 on the kinetics and kinematics of the glenohumeral joint in an animal model of shoulder contracture. The Examples teach that it was expected that rats treated with intra-articularly administered relaxin would exhibit a greater range of motion (ROM) after 8 weeks of follow-up than untreated controls. The Examples teach that human relaxin-2 was administered by intra-articular (IA) injection. The Examples teach that the intra-articular administration of relaxin could be used to alleviate the symptoms of arthrofibrosis in a rat shoulder contracture model. The Examples teach repeated intra-articular administration of relaxin reduces shoulder contracture as compared to a single-dose administration of relaxin and to controls, as reflected by increased glenohumeral ROM (Examples paras 0170-0238). 
The specification is not enabled for the full breadth for the following reasons:
The instant specification teaches: “the term relaxin or an analog, a fragment or a variant thereof encompasses any member of the relaxin-like peptide family which belongs to the insulin superfamily. The relaxin-like peptide family includes relaxin-like (RLN) peptides, e.g., relaxin-1 (RLN1), relaxin-2 (RLN2) and relaxin-3 (RLN3), and the insulin-like (INSL) peptides, e.g., INSL3, INSL4, INSL5 and INSL6. Sequences of human RLN1 
1.  The specification fails to teach that any member of the relaxin-like peptide family or any member of the relaxin-like peptide family which belongs to the insulin superfamily can be employed to treat stiffened joints. 
For example, Bennett teaches that relaxin is a peptide hormone of the insulin superfamily. Bennett teaches that despite their structural similarity, relaxin and insulin bind to distinct and unrelated receptors, and hence have no common cellular effects. Bennett teaches that additional relaxin-like peptides have since been identified, including insulin-like peptides InsL4, InsL5 and InsL6, but at present little are known about these peptides (pages 1-2)(Reference submitted by Applicant; Bennett, Relaxin and Its Role in the Development and Treatment of Fibrosis Transl. Res. 2009 July ; 154(1): 1-6). 
Bathgate et al. teach that the first human relaxin gene was cloned by screening a
genomic library using the porcine relaxin cDNA sequence and was designated the human RLN1 gene with the peptide product termed H1 relaxin (human relaxin-1). A year later, the same researchers isolated an additional relaxin gene by screening a corpus luteum cDNA library. This gene was designated RLN2 and the gene product termed H2 relaxin (human relaxin-2). Bathgate et al. teach that the RLN2 product sequence was identical to that of the relaxin peptide that was subsequently isolated from the human corpus luteum and two relaxin genes are only present in higher primates. The human relaxin-2 peptide is the equivalent of the relaxin peptide first discovered by Hisaw in lower species. The function of the human relaxin-1 peptide is currently unknown, although a synthetic human relaxin-1 peptide based on the RLN1 sequence activates the relaxin receptor (page 413)(Bathgate et al. RELAXIN FAMILY PEPTIDES AND THEIR RECEPTORS; Physiol Rev 93: 405–480; 2013). 
The specification only teaches administering human realaxin-2 to the animal model of shoulder contracture. It cannot be said that the specification provides the necessary guidance of employing other members and the prior art evidences the unpredictability of the biological functions of the other members. 
2.  The specification does not teach how to make any variant of the relaxin polypeptide. In order to make a sequence variant, for example, with the reasonable assurance that it would have the desirable properties of the invention, the artisan would need to know which regions of the disclosed polypeptide are responsible for the interactions underlying its biological functions; i.e. treating stiffened joints.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, catalysis and in providing the correct three- dimensional spatial orientation of binding and catalytic sites. These or other regions may also be critical determinants of antigenicity and can tolerate only relatively conservative substitutions or no substitutions. Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable.  The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants had the functional properties of the claimed proteins.  
It cannot be said that the specification provides the necessary guidance and it provides no working example of any variant sequence which would be within the claims. The state of the prior art evidences the unpredictability of the effects of mutation on protein structure and function. Bhattacharya et al. states that even single nucleotide variations have a range of effects at the protein level that are significantly greater than currently 
Due to the inherent unpredictability of administering any member of the relaxin-like peptide family or any member of the relaxin-like peptide family which belongs to the insulin superfamily to a subject to treat stiffened joints; the large quantity of experimentation necessary to generate the infinite number of derivatives recited in the claims and screen same for the activity of treating stiffened joints; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide said activity; the absence of working examples directed to same; the complex nature of the invention; and the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claims 1-3, 10, 20-25, 30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed relaxin proteins (if any) which have the activity of treating stiffened joints in a subject without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. 

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.  Claims 1-3, 10 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yue et al. (Reference of record; 2002/0022593; published 2/2/02).
Yue teaches a method of treating neurodegenerative dysfunctions and aging symptoms comprising administering a therapeutically effective amount of relaxin to a 
Yue teaches that “In this application, "relaxin" will generally refer to the terms "relaxin," "human relaxin," "native relaxin," and "synthetic relaxin," and the terms "human relaxin" and "human relaxin analogs." "Relaxin" in this application will also refer to relaxin as isolated in pigs, rats, horses and relaxin produced by recombinant techniques based cDNA clones for rat or porcine relaxin. All of the various forms of relaxin identified above are defined and described; all of which are hereby incorporated by reference (paras 0012-0014)(applies to claims 2 and 3). 
	Yue teaches that relaxin supplements given to the elderly can prevent premature aging of the joints (para 0021). Yue teaches fibromyalgia patients are known to have tight muscles, ligaments, tendons and that they exhibit early signs of osteodegenerative changes of their joints. Yue teaches that fibromyalgia patients who receive relaxin supplements report a significant decrease of muscle tightness, increased range of motion in their joints, and decreased stiffness of the ligaments and tendons surrounding the joints. Yue teaches that the increased flexibility of the joints reduces the exerted shearing forces generated from the muscles, ligaments and tendons, thereby reducing or arresting the osteodegenerative changes of the joints. Yue teaches relaxin supplements will be given to these individuals who suffer congenitally from tight muscles, ligaments and tendons to restore the flexibility of the joints and eliminate or arrest the osteodegenerative disease of the joints (para 0025)(applies to claims 1 and 10). Yue teaches relaxin may applies to claim 20). 

2.  Claims 1-3, 10, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0263882; published 8/29/19, priority date 12/9/15). 
Wang et al. teach relaxin immunoglobulin fusion proteins and methods of using the same for the treatment of various diseases and conditions (para 0006). Wang et al. teach that in some embodiments, one or more regions of the therapeutic peptide comprises an amino acid sequence based on or derived from an amino acid sequence of a relaxin peptide. In some embodiments, one or more regions of the therapeutic peptide comprises an amino acid sequence based on or derived from an amino acid sequence of a relaxin-2 peptide (para 0099)(applies to claims 2 and 3). Wang et al. teach that in some embodiments, one or more regions of the therapeutic peptide is configured to treat osteodegenerative joint dysfunction or  rheumatic disease associated with back pain, bursitis, tendinitis, shoulder pain, wrist pain, bicep pain, leg pain, knee pain, ankle pain, hip pain, neck pain, osteoarthritis, rheumatoid arthritis, juvenile arthritis or psoriatic arthritis. Wang et al. teach that the rheumatic disease may be chronic or acute (para 0100 and 0171)(applies to claim 1 and 10).  Wang et al. teach linking the relaxin fusion protein to polyethylene glycol (para 0134)(applies to claims 21-23). Wang et al. teach that relaxin compositions described herein may be formulated for controlled or sustained delivery in a manner that provides local concentration of the product (e.g., bolus, depot effect) and/or increased stability or half-life in a particular local environment. Techniques for formulating such sustained- or controlled-delivery means are known and a variety of applies to claim 20). 

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.  Claims 1, 20-25, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (Reference of record; 2002/0022593; published 2/2/02) in view of Sprogoe et al. (US 2016/0296600; published 10/13/16, priority date 3/10/16). 
Yue teaches a method of treating neurodegenerative dysfunctions and aging symptoms comprising administering a therapeutically effective amount of relaxin to a patient (abstract). Yue teaches many prominent conditions are associated with aging including lack of mobility and flexibility and osteodegenerative impairment of the joints (para 0002).  Yue teaches that relaxin supplements given to the elderly can prevent premature aging of the joints (para 0021). Yue teaches fibromyalgia patients are known to have tight muscles, ligaments, tendons and that they exhibit early signs of osteodegenerative changes of their joints. Yue teaches that fibromyalgia patients who receive relaxin supplements report a significant decrease of muscle tightness, increased range of motion in their joints, and decreased stiffness of the ligaments and tendons surrounding the joints. Yue teaches relaxin supplements will be given to these individuals who suffer congenitally from tight muscles, ligaments and tendons to restore the flexibility applies to claim 1). Yue teaches relaxin may be coupled with a polymer and injected into the muscles. Relaxin would then slowly release into the surrounding muscles to mimic the effect of the gene therapy (para 0033)(applies to claim 20).
In summary Yue teaches a method of treating stiffened joints in a subject comprising administering relaxin. Yue teaches relaxin may be coupled with a polymer and injected into the muscles for slow release. Yue does not teach wherein the sustained-release formulation is a hydrogel further comprising at least one polymer. 
Sprogoe et al. teach a carrier-linked relaxin prodrug, pharmaceutical compositions comprising said prodrug and their use as medicaments for the treatment of diseases which can be treated with relaxin (abstract). Sprogoe et al. teach that the half-life of intravenously administrated relaxin in humans is less than 10 minutes and that there is a large need for therapeutics based on relaxin with longer duration of action, and improved route of administration, and that the current invention meets this objective (para 0005). Sprogoe et al. teach that such carrier-linked relaxin prodrug of the present invention provide sustained relaxin release from a subcutaneous or locally applied depot and can thus overcome at least some of the above-mentioned shortcomings (para 0009)(applies to claim 20). Sprogoe et al. teach that the half-life of the carrier-linked relaxin prodrug of the present invention after subcutaneous injection is at least 20 times longer than the half-life of intravenously administered native relaxin (paras 0046 and 0111).
Sprogoe et al. teach as used herein, the term "hydrogel" means a hydrophilic or amphiphilic polymeric network composed of homopolymers or copolymers, which is insoluble due to the presence of covalent chemical crosslinks. The crosslinks provide the applies to claims 25 and 30).
Sprogoe et al. teach as used herein, the term "hydrogel-linked prodrug" means a carrier-linked prodrug in which the carrier is a hydrogel.  A "reversible linkage/linker" or "biodegradable linkage/linker" is a linkage/linker that is non-enzymatically hydrolytically degradable, i.e. cleavable, under physiological conditions with a half-life ranging from one hour to six months (para 0075-0076)(applies to claims 25 and 30).  Sprogoe et al. teach relaxin moieties covalently conjugated to polymers, such as for example PEG, are suitable for the carrier-linked relaxin prodrugs of the present invention (para 0087)(applies to claims 22-24). Sprogoe et al. teach that the carrier of the carrier-linked relaxin prodrug of the present invention comprises PEG (para 0112). Sprogoe et al. teach even more preferably, the carrier is a hydrogel, i.e. the carrier-linked relaxin prodrug is a hydrogel-linked relaxin prodrug. Preferably, the carrier is a PEG-based hydrogel (paras 0123-0125)(applies to claims 21 and 22). Sprogoe et al. teach as used herein, the term "functional group" means a group of atoms which can react with other functional groups. applies to claims 25 and 30). Sprogoe et al. teach an optional spacer reagent covalently conjugated to the hydrogel (paras 0349 and 0523)(applies to claim 35). Sprogoe et al. teach wherein the hydrogel is formed in situ following mixing of the relaxin and a cross-linker (paras 0049, page 9, paras 0127-0129, 0286-0287, 0348-0368 and pages 47-58)(applies to claims 25 and 30). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating stiffened joints in a subject comprising administering relaxin, wherein relaxin is coupled with a polymer as taught by Yue, by covalently linking relaxin to a polymer such as PEG in a hydrogel, as taught by Sprogoe et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Sprogoe et al. teach that there is a large need for relaxin therapeutics with longer duration of action, and improved route of administration. Sprogoe et al. teach that the half-life of the carrier-linked relaxin prodrug is at least 20 times longer than the half-life of intravenously administered native relaxin.

2.  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Reference submitted by Applicant; Relaxin Receptor RXFP1 and RXFP2 Expression in Ligament, Tendon, and Shoulder Joint Capsule of Rats. Korean Med Sci. Volume 31(6):983-8; June 2016). 
	Kim et al. teach that numerous musculoskeletal disorders are caused by thickened ligament, tendon stiffness, or fibrosis of joint capsule. Kim et al. teach that they applies to claim 1).
	Kim et al. do not actually administer relaxin to a subject to treat a stiffened joint. However, it would have been obvious for one of ordinary skill in the art before the effective filling date to modify the suggestions of Kim et al. to treat stiffened joints in a subject. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success. Kim et al. teach that both RXFP I and RXFP2 are present in the shoulder joint capsules of rats, suggesting that relaxin might be able to loosen fibrotic joint capsules in human patients with adhesive capsulitis and that their study is a precedent study on local injection of relaxin for the treatment of stiff ligaments, tendons, and fibrotic joint capsules.
	
				Conclusion

	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646